Case 8:19-cv-00710-MSS-TGW Document 100-3 Filed 01/21/20 Page 1 of 5 PageID 2557




                              Exhibit 2
Case 8:19-cv-00710-MSS-TGW Document 100-3 Filed 01/21/20 Page 2 of 5 PageID 2558




  C O R P O R AT E




  Comcast Launches Copyright
  Alert System
  By Susan Jin Davis | Feb 27, 2013




  Over the past several years, major content owners and Internet Service Providers
  (ISPs) have come together to try to find a supportive and customer-friendly way to
  educate Internet users about lawful access to and use of copyrighted online content.
  The effort led to the creation of the Center for Copyright Information (CCI) http://ww
  w.copyrightinformation.org/ whose members include the Motion Picture Association of
Case 8:19-cv-00710-MSS-TGW Document 100-3 Filed 01/21/20 Page 3 of 5 PageID 2559




  America (MPAA), the Recording Industry Association of America (RIAA) and some
  independent producers in their fields, as well as five major ISPs including Comcast,
  Verizon, Time Warner Cable, Cablevision and AT&T. Alan Lewine, from Comcast
  Cable’s Legal Department, has played an instrumental role for us and served on the
  Executive Board for the CCI from its inception until launch.


  The CCI, and each of its members, have launched a new program called the Copyright
  Alert System (CAS), which began rolling out this week. This program is designed to
  educate consumers – ISPs’ customers and content owners’ fans – about accessing and
  sharing copyrighted content online, like music, TV shows and movies.


  A few key points: First, we expect the vast majority of our customers will never receive
  any Copyright Alerts; however, we believe that informed awareness about copyrights
  will help our customers make knowledgeable choices about using copyrighted content
  online. Second, termination of a customer’s Internet service is not part of the CAS.
  Third, our customers’ privacy is extremely important to us, and we worked closely with
  the CCI, and all of the other ISPs, to ensure the CAS was designed so that content
  owners will not have access to any customer’s personal information.


  Starting today, Comcast will begin to implement a six-step approach designed to
  notify and educate customers about allegations of copyright infringement occurring
  over their Internet service. These progressive alerts will start out as informational and
  then evolve into "mitigation alerts" that require customers to call a Comcast
  representative to review educational information about copyright and acknowledge
  that they have understood it.Below is an outline of our plan. All alerts will be sent by
  both email and an in-browser alert.


     Alerts 1 & 2: Information-focused alerts will provide customers with details about
     the alleged infringement. Customers will be able to click on and dismiss the first
Case 8:19-cv-00710-MSS-TGW Document 100-3 Filed 01/21/20 Page 4 of 5 PageID 2560




     in-browser notice by themselves. For the second alert, any household member
     with a comcast.net user ID will have to log in to acknowledge and remove the in-
     browser alert.

     Alerts 3 & 4: Warning-focused alerts make the language about the repeated
     allegations of copyright infringement more pronounced and urgent. The
     household’s primary account holder must acknowledge receipt of these alerts by
     logging in to his or her Comcast account.

     Alerts 5 & 6: Mitigation-focused alerts are aimed at engaging the customer in
     addressing the repeated alleged infringements by providing the customer with a
     14-day window to submit an appeal to the American Arbitration Association
     (AAA). If the customer believes the alerts were served in error, the customer can
     file for an independent review. If the customer does not file the appeal, after 14
     days a mitigation alert is applied in the form of a persistent in-browser alert that
     requires a customer to call our Comcast Security Assurance (CSA) team. The CSA
     team provides further education and information about copyright infringement
     and only they have the ability to remove the in-browser alert from the customer’s
     web browser. If an appeal is filed, then the transmission of alerts is suspended until
     the review is complete. If the appeal prevails, then the alert history is reset, and all
     previous alerts are removed. If the appeal does not prevail, the mitigation alert is
     applied to the customer’s service, and a call is required to CSA.


  For more information on the way that Comcast is implementing the CAS, please visit
  http://www.comcast.com/copyrightalerts http://www.comcast.com/copyrightalerts.


  For more information on the CCI and the copyright alerts system generally, please
  visit: http://www.copyrightinformation.org/ http://www.copyrightinformation.org/.
Case 8:19-cv-00710-MSS-TGW Document 100-3 Filed 01/21/20 Page 5 of 5 PageID 2561




  © 2018 Comcast
